Title: From George Washington to Major General Charles Lee, 12 November 1776
From: Washington, George
To: Lee, Charles



Dear Sir
Pecks Kills [N.Y.] Novr 12th 1776

Inclosed you will receive a Copy of Sundry Resolutions of Congress, which came to hand since I left the Plains. They will discover to you their Opinion as to the necessity of taking the most early measures to levy the New Army. The Resolves cannot have any Operation but in the instance of the Rhode-Island Regiments, Commissioners having come from the States of Massachusets & Connecticut and being on the way from Maryland. they will be superseded too if any have arrived from Rhode Island. therefore the Resolutions are under that Condition.
As It is of the last importance that the recruiting service should be begun, I must request if the Commissrs are not arrived from Rhode Island that you will call upon Colo. Hitchcock who will inform you of the Officers recommended to that State by Genl Greene &c. and give orders to them to begin their Inlistments immediately on the Terms & Conditions allowed by Congress. Such of them as agree to stay and will

undertake the Business will be commissioned according to the rank assigned ’em in that recommenda[tion]. I have not got it by me, having sent it away with my Papers before I came from Harlem.
In respect to the Militias, you will try your influence to get them to remain. Perhaps the requisition from Congress for that purpose, may have some effect, though I have but little expectation that It will.
The Inclosed Letter for Colo. Darby you will please to send in by the first Flag.
I cannot conclude without reminding you of the Military & Other Stores about your Encampmt and at North Castle and to press the removal of them above Croton Bridge or such other places of Security as you may judge proper. Genl Howe having sent no part of this Force to Jersey yet, makes the measure more necessary as he may perhaps turn his views another way and attempt their destruction.
I have directed Colo. Putnam to examine the Passes in the Highlands Eastward of this place & to lay out such Works as may be necessary to secure ’em. When you remove your present Encampment you will assign such a Number of Men to the Sevl Posts as you shall deem sufficient for their defence.
I hope the Trial of Majr Austin for Burning the Houses will not be forgot. Public Justice requires that it should be brought on as soon as It can.
